Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 5 in step 500, spelling error is noticed for the term, “claibration” which should be --calibration--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the preamble defines “ a method of determining a mass flow measurement”, however, the body determines a compensated mass flow value. Is the applicant attempting to measure the mass flow measurement or the compensated mass flow? Furthermore, it is not clear as to what compensation is applied in the determination of the compensated mass flow determination. Moreover, the phrase, “the Modulus of Elasticity of the flowmeter sensor
Regarding claims 5 and 12, the claims define an equation, however, does not include the defined terms applied in the equation and thus makes it unclear as to what these elements refer to is unknown” does not provide any structural support validating the statement. There is no indication as to how the flow determination change when the Modulus of Elasticity is unknown. Thus, the determination of the compensated mass flow value with known or unknown Modulus of Elasticity would be an inherent feature.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pankratz et al. (2012/0055229) (hereinafter Pankratz).
Regarding claim 1, a method for determining a mass flow measurement, comprising: calibrating a flowmeter sensor at a first temperature (para 0006, 0070); flowing a fluid having a second temperature that is different from the first temperature through the flowmeter sensor (para 0088); inputting a density of the fluid into a flowmeter electronics; determining a compensated mass flow value of the fluid with the meter electronics (para 0008, 0085), wherein the Modulus of Elasticity of the flowmeter sensor is unknown (inherent as no specific use of the Modulus of Elasticity is being provided).
Regarding claim 8, Pankratz teaches a flowmeter (10) comprising meter electronics (20) configured to receive a process fluid having a second temperature (para 0088), the meter electronics configured to communicate with a sensor assembly (5) of the flowmeter, wherein the flowmeter comprises: at least one flow conduit (103A, 103B) configured to receive the process fluid; at least one driver (104) configured to vibrate the at least one flow conduit; and at least one pickoff (105, 105') for detecting vibrations of the at least one flow conduit; wherein the flowmeter is calibrated at a first temperature (para 000, 0070); wherein a density of the fluid is input into meter electronics; and wherein the meter electronics is configured to determine a compensated mass flow value of the fluid (para 0008, 0085), wherein the Modulus of Elasticity of the flowmeter sensor is unknown (inherent as no specific use of the Modulus of Elasticity is being provided).
Regarding claims 2 and 9, Pankratz teaches the density being a known reference value (para 0033).
Regarding claims 3 and 10, Pankratz the density calculated from an equation of state (para 0062).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pankratz in view of Mattar et al. (2011/0005337) (hereinafter Mattar).
Regarding claims 4 and 11, Pankratz teaches all the claimed features except for the equation of state comprises a pressure term and a temperature term. Mattar teaches the equation of state comprises a pressure term and a temperature term (para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of the state equation that comprises pressure and temperature term in the equation of Pankratz since it is nothing more than an obvious variant of determining density.
Regarding claims 6 and 13, Pankratz in view of Mattar teaches all the claimed features, however, does not explicitly teach the accuracy of the compensated mass flow value being ±0.5%, however, the accuracy range of ±0.5% is nothing more than an experimental achievement value that can be achieved and determined based on a need of accuracy of the measurements.
Regarding claims 7 and 14, while, Pankratz in view of Mattar teach all the claimed features but does not explicitly teach the first temperature being a non-cryogenic temperature, .
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pankratz in view of Pruysen et al. (2009/0312977) (hereinafter Pruysen).
Pankratz teaches all the claimed features except for the specific formula used in order to derive the compensated mass flow rate. Pruysen teaches a specific equation for the compensated mass flow rate determination. Since the current formula claimed is specific to temperature compensated mass flow determination in the equation involving the properties of the tube and fluids with other constants (para 0076), the compensation equation taught by Pruysen is nothing more than an obvious alternative involving linear coefficient of thermal expansion that would provide the same results of flow measurements with minor adjustments as deemed necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stappert et al. (2008/0034893) teach a method and apparatus for determining flow pressure using density information for correcting pressure effect in a mass flow rate measurement. Buttler et al. (5,687,100) teach correcting the mass flow rate correction of the density measurement for changes due to temperature. Barkhoudarian (6,895,825) teaches the use of cryogenic and non-cryogenic temperature environment flow meters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/21/2022